*392The opinion of the court was delivered by
Johnston, C. J.:
The title to the land sought to be subjected to the payment of the judgment against Benjamin Heilbrun was in his wife, Carrie Heilbrun, at the time of her death. While her ownership has not been exactly conceded, it is not seriously attacked. In one part of the answer there was a general statement that real and personal property of Benjamin Heilbrun was placed in his wife’s name for fraudulent purposes, but there is no allegation that the property in question had ever been owned by him, nor that it was fraudulently acquired or held by her. The case must be determined on the theory that she was the owner of the land when it was devised and until her death.
It is contended that the terms of the will betray a wrongful purpose; that they are such as to render the instrument ineffective, and therefore one-half of the land passed to Benjamin Heilbrun at his wife’s death. Nothing is found in the provisions of the will to avoid or discredit it. Large discretionary powers were conferred upon the trustee, it is true, but that was a matter for the testatrix, and after specifying particularly the purposes for which the estate should be devised she evidently deemed it advisable to leave the management of it to the discretion of the trustee.
One feature of the will is a provision that the trustee shall not be required to give bond or report his doings to a court. He is authorized to sell any of the real estate and invest the proceeds, and to sell and reinvest as he may deem best; to appropriate so much of the estate as he may think necessary for the support, maintenance and education of the children; and there is expressed .in the will an intention not to hamper his movements, but to give him full authority to sell and dispose of the property as his judgment may dictate, so long as the proceeds are applied to the purposes of the trust, that is, for the benefit of the children, and an equal division of the estate among them when the *393youngest child should arrive at the age of majority. The omission of a bond is not unusual, and the attempted waiver of a report of the trustee’s doings to a court does not destroy the will. The provision evinces a purpose of relieving the trustee of making reports that an ordinary executor would be required to make.
The trust is within the scope of equity jurisdiction, and the trustee is subject to the power and direction of the court whenever there might be an occasion for its exercise. Upon complaint of the beneficiaries that the estate was being mismanaged or the trust abused they could safely appeal to the jurisdiction of the court for the protection of the estate. Neither this provision nor those vesting great discretionary power in the trustee, nor even the possibility of the abuse of the power by the trustee, furnishes any reason for declaring the trust invalid. It has been said that, “as' a general rule, a court of equity will not interfere with or attempt to exercise discretionary powers conferred on trustees. But the court never loses its power to review the use of such discretion and to correct any abuse in its exercise. Moreover, equity will always so control a trustee that he shall not disappoint the true intent and purpose of the donor, as gathered from the instrument containing the power.” (28 A. & E. Encycl. of L. 991. See, also, page 985.)
The contention that the will is void because it violates the rule against the creation of perpetuities is not good. There is no remoteness in the vesting of the estate, and it is to be noted that, instead of providing for a suspension of alienation, the will itself authorizes the trustee to sell and convey the land at any time. The trust is to terminate and the property to pass to the children when the youngest child arrives at the age of twenty-one years. Having no statute on the subject the common-law rule prevails, under which the contingent interest must become vested within a life or lives in being and twenty-one years afterward, to *394which, under some circumstances, is added the period of gestation. (22 A. & E. Encycl. of L. 708; Gray, Rule against Perpetuities, 2d ed., § 201.) If the contingency on which the estate is to vest must certainly happen within the common-law period, it does not offend the rule. As the minority of the youngest child comes within the gross period added to a life in being there is no room for disagreement. It is held, too, that the term of twenty-one years may be taken in gross, without reference to infancy, and the devise is not too remote if the contingency must happen within that period. (Barnitz’s Lessee v. Robert Casey, 11 U. S. 456, 468, 3 L. Ed. 403; Potter v. Couch, 141 U. S. 296, 314, 11 Sup. Ct. 1005, 35 L. Ed. 721; Johnston’s Estate, Johnston’s Appeal, 185 Pa. St. 179, 39 Atl. 879, 64 Am. St. Rep. 621; Cadell v. Palmer, 1 Cl. & F. [Eng.] 372; Von Brockdorff v. Malcolm, 30 Ch. Div. 172; Gray, Rule against Perpetuities, 2d ed., §§ 186, 223; 22 A. & E. Encycl. of L. 709.)
The contingency, as we have seen, must happen within twenty-one years, and under any view the estate will vest within the common-law measure of time. The recent case of Coleman v. Coleman, 69 Kan. 39, 76 Pac. 439, is quite closely in point. There a will was made giving an estate to children of the testator, but providing that the real estate should not be sold until the youngest child should reach majority. In the opinion it was said:
“It is finally contended that the limitation over, and the estate sought to be conferred thereby, is void for remoteness, and created a perpetuity prohibited by law. This claim is not well founded. Three of the testator’s children were living when the will was made; the other child was born prior to his death, and the fee to the proceeds of the property in question was to vest in them when the youngest child became of age.” (Page 45.)
The New York cases cited are based on a statute which does not conform to the common-law rule, and hence are not controlling.
*395The attack of the creditors of Benjamin .Heilbrun upon Mrs. Heilbrun’s will is collateral in character, and somewhat in the nature of a contest. The will is not open to contest, as it was probated and its validity established more than two years before the attack was made. Then, the matter of probate being within the jurisdiction of the probate court, its judgment in the premises is not open to collateral attack. (Calloway v. Cooley, 50 Kan. 743, 754, 32 Pac. 372; Proctor v. Dicklow, 57 Kan. 119, 45 Pac. 86; Watkins v. Mullen, 62 Kan. 1, 61 Pac. 385, 84 Am. St. Rep. 372.) The order of probate determined the due attestation, execution and validity of the will, and in the absence of a contest within the appointed time it is forever binding, except as to those under legal disability. (Stat. Wills, §§ 19-21; Gen. Stat. Í901, §§ 7956-7958.)
It is contended that the will is not effective, nor'the probate of it conclusive, because the consent of the husband that the wife might bequeath and devise all her property to her children was not presented to the probate court and probated. The statute does not declare that the consent is to be regarded as a part of the will, nor that it shall be probated. We cannot interpolate a clause that such consent shall be invalid unless it is proved and recorded. In the giving of consent such formalities are required as that it shall be in writing, and executed in the presence of two witnesses, and if the legislative purpose was that it should be filed, recorded, or probated, these things certainly would have been included with the other requirements.
It is contended,' also, that the consent must be to a particular will, and that the one in question is ineffectual because it is general. The statute controls, and it does not provide that the consent of husband or wife shall specify the particular piéces of property which the other may will away. On the other hand, it is general in its terms, stating that the husband or wife may consent “that the other may bequeath more that one-half of his or her property from the one so *396consenting.” (Stat. Wills, §35; Gen. Stat. 1901, § 7972.) In the present case, however, it appears that the will and consent bear the same date, and being contemporaneous in execution may well be considered as having been made with reference to each other.
After the death of his wife Benjamin Heilbrun went through the form of electing to take under the will. If the provision of the,statute in regard to a widow’s election applies to the widower, which we need not now determine, it is clear that the attempt made did not nullify or weaken the consent already given. The consent was sufficient for the purpose, and no further step was necessary. But probably it was not then within his power to revoke the consent previously given. With this consent Mrs. Heilbrun had a complete right to dispose of all her property by will. The will made is in due form, and the order probating it determined its due execution and validity.
Only interested persons can contest the will, and it may well be doubted whether .the creditors of the husband can be regarded as entitled to that right. In Lockard et al. v. Stephenson, 120 Ala. 641, 24 South. 996, 74 Am. St. Rep. 63, it was held that the words “any person interested therein” include only such persons as would take an interest in the estate of the testator under or by virtue of a provision of the will, and it was there said that “judgment creditors of the husband of a testatrix have not, under the statute, . . . such an interest as gives them a right to contest the probate of the will of the testatrix, by which a child is made the sole legatee and devisee and the husband is deprived of his distributive share in the property of his wife.” (Syllabus.) In Page on Wills, section 325, it is said that “the creditors of an heir of decedent cannot contest decedent’s will disinheriting such heir by reason of creditor’s hopes or expectations of being paid out of the heir’s share of decedent’s estate.” (See, also, Shepard’s Estate, Appeal of Shepard et al., 170 Pa. St. 323, 32 Atl. 1040; Cochran v. Young, 104 Pa. *397St. 333.) Even if the creditors could be substituted to the rights of Benjamin Heilbrun the time had passed in which he could have instituted a contest of the will, and in no event could his creditors have any better standing to contest than he had.
It follows from what has been said that no error was committed by the court in overruling the demurrers to the amended petitions, nor in sustaining the demurrers to several of the defenses of the answers. The evidence, including that relating to the acceptance of the trust by the trustee, abundantly sustains the judgment of the trial court, and, no error appearing in the records, the judgments in the several cases are affirmed.
All the Justices concurring.